—Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered January 14, 1986, convicting him of criminal possession of stolen property in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the County Court failed to conduct a hearing before imposing restitution is unpreserved for appellate review (see, CPL 470.05 [2]) and we decline to reach it in the exercise of our interest of justice jurisdiction. Appellate challenges to the procedures utilized in determining and imposing sentence are forfeited if they are not raised in a timely manner before the trial court (see, People v Callahan, 80 NY2d 273, 281). Bracken, J. P., Miller, Lawrence, Copertino and Santucci, JJ., concur.